In re Lafayette City-Parish Consolidated Government; —Defendants; Applying for Reconsideration of this Court’s action dated January 28, 2011; Parish of Lafayette, 15th Judicial District Court Div. E, No. 2008-5013; to the Court of Appeal, Third Circuit, No. CW 10-00858.
Reconsideration granted for the sole purpose of correcting our January 28, 2011 order to read: “Not considered. Not timely filed. See Supreme Court Rule X, Section 5(d).” In all other respects, the application for reconsideration is denied.